Title: To James Madison from Benjamin Rush, 13 March 1809
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia March 13th. 1809.
Retired as I live from the political World, and devoted as I am Obliged to be to the duties of my profession, I have not been an indifferent Spectator of the events Which have elevated you to the Chair of the United States. Permit me to express, not only the pleasure I feel in common with a great majority of your fellow Citizens, but to unite my Congratulations with those of your early and personal friends, upon this auspicious Occasion, and at the same time to assure you that while sinking into the Vale of life, my prayers shall Often ascend to Heaven for the prosperity of your Administration.
Mrs Rush requests me to convey to Mrs Madison her respectful Compliments in which She is joined Dear Sir by your sincere and Affectionate old friend
Benjn: Rush
